Case 2:20-cv-04083-RSWL-SK Document 26 Filed 06/15/21 Page 1 of 1 Page ID #:346




 1                                                                               JS-6
 2
 3
 4
 5
 6
 7
 8
                              UNITED STATES DISTRICT COURT
 9
                            CENTRAL DISTRICT OF CALIFORNIA
10
11
     NORMA GARCIA, an individual,                 Case No.: 2:20-cv-04083-RSWL-SKx
12
                                 Plaintiff,       Assigned to the Hon. Ronald S. W. Lew
13
           v.                                     [PROPOSED] ORDER FOR DISMISSAL
14                                                WITH PREJUDICE
     PVH NECKWEAR, INC., a Delaware
15   corporation; PVH CORP., a Delaware
     corporation, USA – PVH NECKWEAR Action Filed:                   February 28, 2020
16   INC, an entity of unknown form;         Trial Date:             November 30, 2021
     PHILLIPS-VAN HEUSEN
17   CORPORATION, an entity of unknown
     form; and DOES 1 through 20, inclusive,
18
19                                Defendants.
20
                                       [PROPOSED] ORDER
21
           The stipulation is approved. The entire action, including all claims and
22
     counterclaims stated herein against all parties, is hereby dismissed with prejudice. The
23
     Court shall retain jurisdiction to enforce the terms of the parties’ settlement.
24
           IT IS SO ORDERED.
25
     Date: June 15, 2021
26
                                                    ___/S/ RONALD S.W. LEW______
27
28
                                                           Hon. Ronald S. W. Lew


                                     -1-                                   2:20-cv-04083-RSWL-SK
     [PROPOSED] ORDER FOR DISMISSAL WITH PREJUDICE
